Citation Nr: 9920478	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for thoracic outlet 
syndrome, right upper extremity, currently evaluated at 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1976, plus an additional two years of unconfirmed 
service that are not herein at issue.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an evaluation higher than 10 
percent for the veteran's thoracic outlet syndrome.  His 
disability rating was subsequently increased to 20 percent by 
a rating decision dated in January 1999, with an effective 
date to the date of the reopened claim.  However, a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an increased evaluation above the 
current 20 percent remains in appellate status. 

It appears to the Board that the veteran may have attempted 
to raise the issue of an earlier effective date with respect 
to the grant of a 20 percent disability rating.  If he 
desires to pursue this issue, he and/or his representative 
should do so with specificity at the RO.  As there has thus 
far been no adjudication of this issue, the Board has no 
jurisdiction of the issue at this time.

Further, the Board notes that there has been some development 
on the issue of post-traumatic arthritis of the right 
shoulder, elbow, and wrist.  The issue was denied by rating 
decision dated in May 1996 on the basis that the record 
showed no findings of arthritis.  Although the issue was 
listed in a supplemental statement of the case, it is not 
clear that the appeal was perfected.  In any event, at the 
most recent personal hearing on appeal, it was agreed that 
the issue for appellate review by the Board at this time 
would be entitlement to an increased rating for thoracic 
outlet syndrome.  Accordingly, the Board finds that the issue 
for appellate review is as represented on the title page.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's thoracic outlet syndrome is currently 
manifested by subjective complaints of decreased mobility and 
diminished sensation.

3.  Current objective findings of the veteran's thoracic 
outlet syndrome include normal muscle strength and tone, 
impaired sensation of the arm and shoulder, and limited range 
of motion.  

4.  There is no objective clinical evidence of arthritis, 
winged scapula deformity, or an inability to raise the arm 
above shoulder level as would be needed for a higher 
evaluation.


CONCLUSION OF LAW

The criteria for an increased evaluation for thoracic outlet 
syndrome, right upper extremity, currently evaluated at 20 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.124a, DCs 8599-8519 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Historically, the veteran was originally service connected 
for thoracic outlet syndrome by rating decision dated in 
March 1977 and a 10 percent evaluation was assigned.  In 
February 1994, he filed a claim for an increased rating, 
which was initially denied, but subsequently granted by 
rating decision dated in January 1999 and made effective to 
February 1994, the date he filed his claim for an increase.  

The RO has rated the veteran's thoracic outlet syndrome under 
DC 8599-8519.  The Board will also consider DC 5201, 5206, 
and 5207 for limitation of motion of the arm and elbow.  In 
evaluating the veteran's peripheral nerve involvement, the 
Board notes that complete paralysis of the long thoracic 
nerve, warranting a 30 percent evaluation of the major arm, 
is established with the inability to raise arm above shoulder 
level, with a winged scapula deformity.  38 C.F.R. § 4.124, 
DC 8519 (1998).  A 20 percent evaluation may be assigned for 
severe incomplete paralysis, a 10 percent for moderate 
incomplete paralysis, and a noncompensable evaluation will be 
assigned for mild incomplete paralysis.  Importantly, a Note 
to DC 8519 indicates that the percentage ratings cannot be 
combined with lost motion above the shoulder level.  
According to the regulations, the term incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the regulations provide that 
the rating should be for mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124 (1998).  

Under DC 5201, a 20 percent evaluation is warranted for the 
major extremity with limitation of motion to the shoulder 
level.  Limitation of motion midway between the side and 
shoulder level warrants a 30 percent evaluation.  Finally, a 
40 percent evaluation may be assigned with limitation of 
motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 
5201 (1998).

The rating schedule provides a noncompensable evaluation for 
limitation of flexion of the forearm to 110 degrees.  A 10 
percent evaluation is assigned for limitation of flexion of 
the forearm to 100 degrees, 20 percent for limitation to 90 
degrees, 30 percent for limitation to 70 degrees, 40 percent 
for limitation to 55 degrees, and 50 percent for limitation 
to 45 degrees, of the major extremity.  38 C.F.R. § 4.71a, DC 
5206 (1998).  The rating schedule provides a 10 percent 
evaluation for limitation of extension of the forearm to 60 
degrees, a 20 percent for limitation to 75 degrees, 30 
percent for limitation to 90 degrees, 40 percent for 
limitation to 100 degrees, and 50 percent for limitation to 
110 degrees.  38 C.F.R. § 4.71a, DC 5207 (1998).  In 
addition, under 38 C.F.R. § 4.71, Plate I (1998), the rating 
schedule provides a standardized description of ankylosis and 
joint motion measurement.  With respect to the shoulder, full 
range of flexion is 0 to 180 degrees, abduction from 0 to 180 
degrees, internal and external rotation from 0 to 90 degrees.  
With respect to the elbow, full range of motion of flexion is 
from 0 to 90 to 145 degrees.

In a partial private medical report dated in May 1993 and 
submitted by the veteran, the clinical impression of 
decreased range of motion of the shoulder secondary to a 
previous injury was noted.  However, it is not clear from the 
incomplete record on what this diagnosis was based.  
Nonetheless, range of motion exercises in the shoulder were 
recommended.  Subsequently, that same physician diagnosed 
tendonitis of the right shoulder.  In February 1994, the 
veteran filed his claim for entitlement to an increased 
rating.

In an April 1994 VA neurological disorders examination 
report, the veteran related that he had a rib removed in the 
mid-1970s for thoracic outlet syndrome.  He initially did 
well, but in more recent years had developed an intermittent, 
temporary loss of feeling in his right arm at night, 
"joint" pain in the right elbow and shoulder, difficulty 
raising his right arm completely over his head, and a 
persistent loss of feeling in the ulnar distribution of his 
right hand.  

Physical examination revealed that his upper extremities were 
symmetrical, muscle tone and strength were normal, and he had 
mildly decreased pain and temperature perception in the C7-C8 
dermatome on the right.  He had preserved equal reflexes at 
1+ but was unable to completely raise his right arm above his 
head, having about 20 percent less mobility in the vertical 
than on the left side.  He described point tenderness over 
the right shoulder in the area of the deltoid insertion, 
which the examiner observed as probable bursitis or 
tendonitis.  The clinical impression was mild signs of nerve 
root involvement of a sensory nature in the right upper 
extremity, likely related to the old thoracic outlet 
syndrome.  The examiner also remarked that the veteran seemed 
to have orthopedic difficulties in the right shoulder and 
elbow which were likely degenerative arthritis or 
inflammatory disease but additional work-up was needed.  A 
private X-ray report dated in June 1994 showed no osseous, 
articular, or soft tissue abnormalities of the right 
shoulder.

At a June 1995 personal hearing, the veteran asserted that 
his then-current diagnostic code was incorrect and was 
limited to just the hand whereas he had problems with his 
hand and arm.  He indicated that his right hand swelled, 
changed color, and became numb.  He complained of joints 
swelling, restricted arm movement because of the swelling, 
and pain, although the pain was bearable because the arm was 
numb.  He had limited overhead work and movement above the 
waist caused the problems to be more severe.  He reported 
diminished feeling up his arm, past the elbow, and into the 
shoulder area.  He had difficulty using his arm upon first 
awakening until he performed arm exercises, also strenuous 
work affected his wrist.  He described his in-service injury 
leading up to the thoracic outlet syndrome and testified that 
he was right handed.

In a December 1995 VA joints examination report, the veteran 
complained of loss of feeling and mobility in his right arm 
since 1970.  He reported difficulty grabbing objects, holding 
heavy objects, and loss of sensation.  Physical examination 
revealed that the right shoulder had no gross deformity or 
gross atrophy of the muscles.  Range of motion of the arm was 
decreased as forward flexion to 150 degrees and external 
rotation to 80 degrees.  The elbow showed 145 degrees of 
elbow flexion and lacked 30 degrees of elbow extension.  
Strength was normal with 5/5 in the deltoids group, biceps, 
triceps, extensor capillary radialis longus and interosseous, 
and hand grip.  Sensation was diffusely diminished in the 
right arm as compared to the left, involving all dermatomes 
of the right arm.  Deep tendon reflexes were 2+ in the left 
arm and 1+ in the right arm.  Hoffman sign and Phalen test 
were negative, bilaterally, and Tinel test was positive in 
the right arm to the third and fourth fingers.

In February and March 1996, the veteran sought private 
medical treatment for complaints of shoulder pain.  He 
reported some discomfort with anterior flexion, especially in 
the left and internal rotation.  In a March 1996 
electrodiagnostic report, he was noted to have no 
abnormalities of the right upper extremity.  Specifically, 
the deltoids (C5-C6), biceps (C5-C6), and triceps (C7-C8) 
were within normal limits.  Good recruitment without evidence 
of active or chronic denervation was reported.  Nerve 
conduction studies of the radial, ulnar, and median nerve 
showed right carpal tunnel syndrome.  He was referred to the 
orthopedic clinic for evaluation and possible release.  An 
MRI of the right shoulder in December 1996 showed no evidence 
of rotator cuff tear, no joint effusion, no evidence of 
shoulder impingement, and no osseous abnormality.  The 
clinical impression was negative MRI.  

In an April 1998 personal hearing, the veteran testified as 
to the in-service events which resulted in the development of 
thoracic outlet syndrome.  He showed that he was able to get 
his right arm just above shoulder level but he had no pain.  
Further, he was unable to move his arms behind his back.  He 
indicated that he had been tested for arthritis but there was 
no arthritis in the joint.  He described diminished sensation 
from the underarm to the fingertips but denied pain.  Upon 
further questioning, he indicated that he had lost movement 
of the arm prior to the in-service surgery but after surgery 
he regained partial use, partial sensory and circulation.  
However, he noted that even after surgery he had loss of 
motion of the arm.  He contended, in essence, that the lack 
of mobility in his arm was part and parcel of his original 
in-service injury.

In a May 1998 VA neurological disorders examination report, 
the veteran related the in-service injury and subsequent 
surgery.  He indicated that he had good improvement from his 
symptoms and had some stable residuals since that time, 
including a complete loss of sensation over the upper outer 
aspect of the right scapula, loss of partial sensation in the 
entire right upper extremity all the way to the shoulders, 
and periodic numbness in both hands, which the examiner noted 
may be related to a pressure, posture, or certain types of 
exertion and may be carpal tunnel syndrome.  He had also been 
unable to elevate the right arm above the shoulders, but was 
without associated pain.  

Physical examination revealed that his upper extremities were 
symmetrical, and he was noted to be right handed.  He had a 
well healed scar from the rib resection.  Muscle strength and 
tone were normal, there was no focal weakness, and deep 
tendon reflexes were present and equal at 1+.  Sensory 
examination showed a definite abnormality of the entire upper 
right extremity with no focal emphasis, radicular, or 
peripheral single nerve distribution.  He also had some 
sensation loss of the right upper anterior chest and outer 
quadrant of the right scapula.  There was no weakness and he 
was unable to raise his right shoulder above 90 degrees.  The 
clinical impression was stable deficit which included both 
neurological and orthopedic problems, including loss of 
superficial sensory nerves from the surgical scar, mild 
bilateral carpal tunnel syndrome, and sensory alternation in 
the right upper extremity, which might have been 
multifactorial in origin.  The examiner noted that there 
might also be an orthopedic problem in the right shoulder.  
EMG and nerve conduction studies were recommended.

A VA muscle examination dated in June 1998 showed no pain, 
weakness, or atrophy of the right arm or forearm muscles.  A 
June 1998 X-ray showed no significant bone or joint 
abnormality.  In a June 1998 joints examination report, the 
veteran complained of some discomfort all the time in the 
right upper extremity throughout and diminished sensation in 
the arm, shoulder, and scapula.  Physical examination 
revealed no tenderness, or effusion of the shoulders but some 
crepitation was noted in the right shoulder.  Range of motion 
of the right shoulder was abduction to 120 degrees (compared 
to 170 degrees on the left), flexion to 140 degrees (180 on 
the left), extension to 25 degrees (35 on the left), internal 
rotation to 75 degrees (85 on the left), and external 
rotation to 90 degrees (90 on the left).  Stretching the 
shoulder in abduction caused severe discomfort and tension of 
the axillary area and he could not sustain the range of 
motion.  

Examination of the elbow showed range of motion in both 
elbows from 0 to 145 degrees with no tenderness.  Muscle 
strength was normal with left much stronger than right, and 
without atrophy or asymmetry.  Sensory function to pinprick 
was somewhat diminished throughout the upper right extremity, 
shoulder, and scapula.  There was no tenderness of the 
trapezius muscle area.  Functionally, the examiner noted that 
the veteran did not have any difficulty working and he had 
normal right hand grip with normal function.  Pinch and 
lateral pinch were normal, with left much stronger than 
right.  

The examiner opined that the veteran had pain, difficulty 
raising the shoulder above head level, and sensory symptoms 
due to thoracic outlet syndrome.  The examiner observed that 
the limitation of motion was due to pain, disuse of the 
shoulder, and tightening of soft tissues.  The examiner 
suggested that there was no arthritis in the shoulder because 
the MRI was negative.  He concluded that the loss of motion 
was related to the injury the veteran sustained and resultant 
thoracic outlet syndrome.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 20 percent 
rating for thoracic outlet syndrome, right upper extremity, 
is warranted.  

A higher than 20 percent rating would not be available under 
DC 8519 unless the veteran had complete paralysis of the long 
thoracic nerve, which is defined as the inability to raise 
the arm above shoulder level, and a winged scapula deformity.  
In this case, there is no clinical evidence that the veteran 
has a winged scapula deformity.  In the most recent VA 
examination report, the upper extremities were symmetrical.  
Further, multiple X-rays and other diagnostic tests have 
showed no evidence of fixed deformity of any kind in the 
scapula area.  In addition, although limitation of motion has 
been shown, the evidence shows that the veteran is able to 
lift his arm above shoulder level.  As an example, he was 
able to perform right shoulder flexion to 140 degrees 
(approximately half was between the shoulder and head) and 
shoulder abduction to 120 degrees (again, essentially half 
way between the shoulder and the head), with 90 degrees being 
the anatomical position of the shoulder raised at a right 
angle straight out from the body.  Finally, at his most 
recent hearing, he demonstrated that he was able to raise his 
arm just above shoulder level.  Therefore, there is no basis 
on which to grant a higher evaluation under DC 8519.

With respect to limitation of motion of the veteran's 
shoulder, the current rating contemplates limitation of 
motion of the arm at shoulder level (DC 5201), limitation of 
flexion of the forearm to 90 degrees (DC 5206), and 
limitation of extension of the forearm to 75 degrees (DC 
5207).  Separate ratings for these pathologies are 
prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1997); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
Considering that the veteran's peripheral nerve disability is 
not to be combined with loss of motion, the Board has 
separately evaluated the veteran's limitation of motion and 
finds that there is no basis for a higher evaluation under 
these diagnostic codes.  

Specifically, in the most recent VA examination, although 
limited in motion, the veteran was able to perform right 
shoulder flexion to 140 degrees (approximately half was 
between the shoulder and head) and shoulder abduction to 120 
degrees (again, essentially half way between the shoulder and 
the head), with 90 degrees being the anatomical position of 
the shoulder raised at a right angle straight out from the 
body.  As a 30 percent evaluation under DC 5201 requires 
motion limited to midway between the side and shoulder level, 
there is no basis for a higher evaluation under this code.  
Further, range of motion of the right elbow was reported as 0 
to 145 degrees, which the Board notes is the anatomical 
position of the elbow, with 0 degrees representing the arm 
straight down at the side, and 145 degrees showing the elbow 
bent up toward the shoulder.  Accordingly, the Board can find 
no basis under DCs 5206 or 5207 to grant a higher than the 
current 20 percent evaluation based on limitation of motion 
of the elbow joint.

The Board has also considered the veteran's contention that a 
70 percent rating would be most appropriate under DCs 8510 
and/or 8511 on the basis that his symptoms most closely 
associate with those diagnostic codes.  Notwithstanding the 
veteran's declaration, the Board finds that DCs 8510 and 8511 
are not for application.  Specifically, in a March 1996 EMG 
report, the veteran was tested for the fifth and sixth 
cervical nerves, those considered under DC 8510, and the 
results were normal.  Further, a 70 percent evaluation under 
this code, as suggested by the veteran, requires that all 
shoulder and elbow movements be lost or severely affected.  
As noted above, although the veteran has limitation of 
motion, he is still able to raise the arm over the level of 
the shoulder.  Thus, there is no clinical evidence before the 
Board that the fifth and sixth cervical nerves are involved.  

Similarly, the Board finds that DC 8511 is not for 
application.  The clinical evidence of record shows that the 
veteran's neurological symptoms involve more than just the 
middle radicular group.  His complaints involve primarily the 
shoulder, rather than the elbow and wrist.  Further, internal 
rotation of the arm was within 10 degrees of normal, and 
external rotation was normal.  In addition, the March 1996 
EMG showed normal conduction of the deltoids, biceps, and 
triceps.  Therefore, without more than the veteran's 
unsubstantiated assertions, the Board finds that the 
veteran's thoracic outlet syndrome is properly rated under 
the code for the long thoracic nerve.

The Board has considered the veteran's sworn testimony and 
written statements that his disability is worse than 
currently evaluated.  Although his statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.


ORDER

Entitlement to an increased evaluation for thoracic outlet 
syndrome, right upper extremity, currently evaluated at 20 
percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

